222 S.W.3d 334 (2007)
Mick BEDNARA, Appellant,
v.
Fred BASHORE, et ux, Respondent.
No. WD 67358.
Missouri Court of Appeals, Western District.
May 22, 2007.
Michael J. Gilley, Camdenton, MO, for Appellant.
Lewis Z. Bridges, Lake Ozark, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Mick Bednara appeals the trial court's denial of his petition for specific performance of a contract for the sale of real estate. Upon review of the briefs and the record, we find no error and affirm the *335 trial court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).